“Case: 3:17-cv-00334-TMR Doc #: 14-8 Filed: 04/16/19 Page: 1 of 1 OP #: 287

EMPLOYEE

ACTION FORM

City of Dayton

Pay|D
PF |

 

 

 

 

 

 

(J Step Increase

CJ Merit Increase

(] Rate Change

(] Transfer (] Assignment Maintenance/Pay
(_] Demotion - Voluntary C1 Reduction in Force

(_] Demotion—- Involuntary (] Resignation

(_] Reclassification (_] Resignation Under Charges

L] New Appointment
(_] Re-Appointment
Promotion

(_] Retirement

(] Disability Retirement
L] Probationary Discharge
(J Discharge

(-] End of Temp. appt.

[_] Change in Type of Appt.

C] Payroll Data Change

Employee ID No. Last Name First Name Middle Initial: | Effective dd — month - yy
95253 Henderson Eric A. Date: 08-Aug-16
CURRENT Posi. (T.0.) No. Position Classification Division
7711 Police Lieutenant West Patrol Operations |
REASON FOR CHANGE (Check only those that apply.) (_] Deceased L] Adjust Service Date

[_] Leave Status

[_] Add/Delete Premium Pay

(_] Add/Delete Automatic Earning
(_] Add/Delete Other Earnings

(_] Change in Labor Distribution
(] Other: Specify

 

 
 
 
  

 

 

 

 

 

 

 

 

 

 

 

INSTRUCTIONS: The above sections must be completed each time an Empiayes Action Form is submitted. In sections
below, only complete information that is changing.
NEW POSITION Req. No | Posn. Classification | Grade Step Hrly. Rate TYPE OF APPOINTMENT
M [] Full time [] Temporary [(] Co-Op
No. (T.0.)7112 | 644M Major A16 $45.44 []PartTime  [] Seasonal
ORGANIZATION Org. Coda Division DATE OF NEXT STEP dd — month = yy
HOME:
10000 6243 West Patrol Operations
ORGANIZATION Org. Coda Division TERMINATION dd = month - vy
TIMESHEET Vac. Hours Dua Last Date
10000 6210 D : Worked
To: (Last Data of Absenca) Comp. Time Dua 175.15
LEAVE STATUS From: (First Date of Absence)
Sick Hours Due Pald Through

 

 

ADJUSTED SERVICE DATES

+

 

LEAVE REQUESTED PAY STATUS

CJ Injury Leave L] Full Pay Calendar Days of Leave
(] Military Leave C] Without Pay Seniority \
[] Leave of Absence ([_] Partlal Pay_% Work Days of Leava Leaaury

[_] Suspension

Wo

 

 

 

 

 

 

 

 

 

 

 

   

 

[J AWOL Date of Actual Return Supplemental Vacation
dd — month- yy
PREMIUM PAY (Used for permanent assignment only.) Add Delete Amt./Hr. e
Add Delete Amt. /Hr. C] Shift Differential 2
| a Fire 40 Hour Assign. Pay oO Oo Shift Differential 3
LJ Police Shift Differential Cl (J Other
| AUTOMATIC EARNINGS OTHER QUALIFIED EARNINGS
(Earnings that automatically appear on time ADD DELETE
sheet.) Oo J Mileage Reimbursement
ADD DELET
fT Clothing Allowance CO CL Educational Incentive Degree
Classification Amount
J C] Platoon Shift Factor (Airport) 5 g Plus Rate
Cl Ei Platoon Shift Factor (Fire)
Cl EI Fire PSM Pay O = Plus Rate
C] C] Exontive. Cans'lowante be] Other Cell phone allowance $23.08 per pay period.
REMARKS: OID Vole UL bO (3, Su) 19 81.20 | 94, 515.20
Lt. Henderson is to be promoted to the rank of Major effective August 8, 2016.
- l fi,
Approved ppaeareved Disapproved @ sapprg
O Oo Ol LOO

 

Divjslan Pate
EZ ULE ae Io

Department Difector Date

/

P-1-8-55

A
A “Dato

City Ninagar
af sh ie

DISTRIBUTION: SEND ALL COPIES TO HUMAN RESOURCES DEPARTMENT

 
